Case 1:20-cv-01200-CMA-SKC Document 1 Filed 04/29/20 USDC Colorado Page 1 of 12




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO



  Case No. 20-cv-1200

  CAYLAANNE CHRISTEL CONNOR,

            Plaintiff,

  v.

  OFFICER ROBERT WONG, in his individual capacity,
  AURORA POLICE DEPARTMENT, a governmental agency,
  CITY OF AURORA, COLORADO, a municipality,

        Defendants.
  ______________________________________________________________________________

                                   COMPLAINT AND JURY DEMAND

      “The use of excessive violence is one of the fundamental characteristics of American policing.
      The excessive use of force symbolically communicates the unquestionable authority of the state
                                        in the affairs of the citizenry1.”


            COMES NOW, Plaintiff Caylaane Christel Connor, by and through her counsel,
  Baumgartner Law, L.L.C., and respectfully submits this Complaint against the Defendants and
  allege the following:


                                       JURISDICTION AND VENUE
  1.        This action is brought pursuant to 42 USC §1983, §1988, the Fourth and Fourteenth
            Amendments to the United States Constitution. Jurisdiction is founded upon 28 U.S.C.
            §1331, §1343(a)(3) and (4), and the aforementioned statutory and constitutional
            provisions.




  1
      Manning, Peter and Lawrence Redlinger (1970: 99). Police Work. Cambridge, MA: The MIT Press.
Case 1:20-cv-01200-CMA-SKC Document 1 Filed 04/29/20 USDC Colorado Page 2 of 12




  2.     Venue is proper in the United States District Court for the District of Colorado pursuant to
         28 USC §1391(b) because the Defendants are citizens and residents of Colorado, and the
         events, acts and/or omissions giving rise to this action occurred in Colorado.


                                               PARTIES
  3.     Plaintiff Caylanne Christel Connor (hereinafter, “Plaintiff”) is and was at all relevant times
         a citizen of the State of Colorado.
  4.     Defendant Aurora Police Department is a government entity in the state of Colorado.
  5.     Defendant City of Aurora, Colorado is a Colorado municipality.
  6.     Defendant officer Robert Wong is or was at all times relevant a citizen of the state of
         Colorado employed by the Aurora Police Department.


                                   GENERAL ALLEGATIONS
        A. Facts Specific to the use of Unconstitutional Excessive Force Against Plaintiff.
  7.     Plaintiff incorporates by reference herein all preceding allegations set forth in this
         Complaint.
  8.     On March 29, 2019 Plaintiff was accosted by multiple members of the Aurora Police
         Department.
         a. The accosting officers are the following:
             Ryan Sweeney, Robert Wong, Timothy Meehan, Nicholas Langdon, and Daniel Veith.
  9.     Plaintiff was entering what she believed to be her friend’s car. Unknown to Plaintiff, the
         car had been reported stolen.
  10.    The accosting Aurora police officers were hiding and waiting to see if someone was going
         to enter the car.
  11.    When Plaintiff entered the car through the driver’s side door the accosting Aurora police
         officers drew their weapons and held her at gunpoint. The car was never started.
  12.    None of the accosting officers knew if Plaintiff was actually involved with any criminal
         activity or had a factual basis to believe she was a threat to anybody’s safety.
  13.    While being held at gunpoint Plaintiff was told to keep her hands on her face. She complied.
         a. Every single accosting officer lied in their reports because they claim Plaintiff kept
             dropping her hands from her face. This assertion by the accosting officers is false.
Case 1:20-cv-01200-CMA-SKC Document 1 Filed 04/29/20 USDC Colorado Page 3 of 12




  14.   One accosting officer screamed at Plaintiff to place her hands over her eyes – she complied.
  15.   Plaintiff was never commanded to leave or exit the vehicle – it was officer Timothy
        Meehan that reached into the vehicle without warning and intentionally grabbed Plaintiff
        by the left arm and forced her out of the vehicle.
        a. Every single officer lied in their police reports when they said Plaintiff was commanded
           to get out of the vehicle. This assertion by the accosting officers is false.
  16.   As she was leaving the vehicle officers had a clear view of Plaintiff’s waistband and could
        see there are not any concealed weapons.
  17.   When Plaintiff’s feet touched the pavement of the parking lot officer Timothy Meehan
        intentionally, instantly and without warning, threw her to the ground at the very same
        moment an officer screamed for Plaintiff to get on the ground. Plaintiff never had an
        opportunity to freely move.
  18.   Timothy Meehan had full control of Plaintiff’s left arm when he grabbed and threw her to
        the ground. All other present officers knew Timothy Meehan had full control of Plaintiff’s
        left arm.
  19.   On her way to the ground officer Daniel Veith intentionally grabbed Plaintiff’s right arm.
        Officers Veith and Meehan both went to the ground with Plaintiff.
  20.   While on the ground, and according to his report, Daniel Veith states: “I pinned her arm to
        the ground so that it could not come out without my control.” At this moment, Plaintiff
        was fully controlled by police officers as if she were in handcuffs. All present officers knew
        Daniel Veith had Plaintiff’s right arm under full control and that she was now fully
        restrained as if she were in handcuffs.
  21.   At this point, all present officers, including Robert Wong, knew that Plaintiff was being
        compliant, under full control of officers Meehan and Veith, and was not resisting or
        attempting to flee.
  22.   As Plaintiff was being thrown to the ground, officer Robert Wong, who was responsible
        for a K-9 named “Loki,” screamed out “Jesus, Dan, you’re going to get bit.” Officer Robert
        Wong had his K-9 Loki ready to attack Plaintiff even though she was compliant with all
        police commands because he intended to inflict unnecessary and unreasonable force no
        matter the circumstance. The possibility of officer Daniel Veith almost getting bit is a result
Case 1:20-cv-01200-CMA-SKC Document 1 Filed 04/29/20 USDC Colorado Page 4 of 12




        of officer Robert Wong’s reckless, unreasonable, and grossly incompetent manner in
        handling his K-9 Loki; it was not caused by any actions of the Plaintiff.
  23.   While on the ground, Plaintiff can be heard saying in an incredibly calm voice “Hey sir,
        sir…hey, hey, hey, hey” and she is not at all moving her body or resisting the officer’s
        control. The accosting officers are panicked and unprofessional. Any perceived danger was
        created by their own recklessness.
  24.   Before anybody issues a command to Plaintiff while she is laying on the ground, compliant,
        non-resistant and under the full control of officers Meehan and Veith, officer Robert Wong
        stated, “Hey I’m gonna bite him” and then begins giving his K-9 Loki the command “Hit.”
        Plaintiff has been on the ground for 3 seconds at this point. Officer Wong continues to yell
        the command “Hit” to Loki and is forcing the dog’s face into Plaintiff’s leg. After officer
        Wong began to command his dog to bite Plaintiff another officer can be heard giving the
        following command to Plaintiff “get your hands out.”
        a. All officers lied in their reports because they falsely claim that the attack by Loki was
            necessary due to Plaintiff’s non-compliance with commands to put her hands behind
            her back.
  25.   Plaintiff can be heard saying something to the effect of “I can’t move” because officers
        Meehan and Veith already had full control Plaintiff
  26.   Officer Robert Wong, without paying attention to any facts and circumstances around him,
        has to force his dog Loki to bite Plaintiff. Initially, Loki is actively resisting officer Wong’s
        commands because Plaintiff is not moving or struggling.
  27.   Inevitably Loki does bite and rip apart Plaintiff’s leg – the attack lasts about 20 seconds.
  28.   Because Plaintiff was already under total control of the police, compliant, non-resistant,
        did not pose any risk of death or serious bodily injury to officers or citizens, and was not a
        risk of fleeing both the use and duration of the attack by Loki was unnecessary and
        unreasonably excessive force.
  29.   Loki was commanded by officer Wong to attack a woman that was fully restrained,
        compliant, non-resistant and did not present a risk of flight.
  30.   All of the present officers, including officer Wong, knows that they are not to assault
        individuals that are compliant, under full restraint and not resisting, do not pose a threat of
        death or serious bodily injury to officers or citizens, and is not trying to flee.
Case 1:20-cv-01200-CMA-SKC Document 1 Filed 04/29/20 USDC Colorado Page 5 of 12




  31.   After the unreasonable and unnecessary attack by Loki at the command of officer Wong,
        Plaintiff can be heard screaming, crying and whimpering while officers look on with
        indifference to the violence they are witnessing. Later, officers can be heard laughing and
        joking while they begin searching the car that was reported stolen and talking about the use
        of force that was implemented – while Plaintiff is still crying and whimpering in the
        background.
  32.   Officer Wong’s statement of “I’m gonna bite him” indicates his intent to have his dog
        attack Plaintiff no matter what – his goal was to inflict pain and suffering on Plaintiff even
        if she was following all commands from his fellow officers.
  33.   None of the officers on scene had a reason to believe Plaintiff posed an actual threat of
        death or serious physical injury to the police or nearby citizens.
  34.   Plaintiff never posed a risk of, or actually attempted, to resist officers’ commands or flee
        from the police in an attempt to escape.
  35.   Robert Wong’s actions are the direct and proximate cause of the serious, permanent, and
        life altering injuries sustained by the attack from Loki.


        B. Facts Specific to City of Aurora and Aurora Police Department’s Liability
  36.   The unreasonable and excessive force used on Plaintiff occurred as a direct result of the
        Aurora Police Department’s informal customs and practices in regard to excessive force
        incidents. Aurora Police Department and the City of Aurora fail to meaningfully investigate
        and discipline officers that do in fact use unreasonable and excessive force. Thus, Aurora
        police officers are free and unconstrained to unreasonably use excessive force unlawfully
        because they know there will not be a substantive investigation or disciplinary action taken
        against them for the unlawful use of excessive force.
  37.   After the attack by Loki, officer Wong asked another officer to write the use of force report
        because he “…screwed the last one up.” Based upon current information Plaintiff believes
        officer Wong did not write his own use of force report so he would not screw up telling the
        lies necessary to cover up his unreasonable and excessive use of force.
  38.   Due to the uniformity of all relevant police reports, and the lies told within those reports,
        Plaintiff believes that each officer conspired to create a false narrative that would justify
        the use of force. These lies were necessary because every officer, including officer Wong,
Case 1:20-cv-01200-CMA-SKC Document 1 Filed 04/29/20 USDC Colorado Page 6 of 12




        knew or at least should have known that it was unlawful to sic a dog on Plaintiff when she
        was fully compliant, did not pose a threat of death or serious bodily harm to any officer or
        citizen, was not trying to flee, and never resisted the physical control of officers when she
        was fully restrained by Daniel Veith and Timothy Meehan.
  39.   Had the City of Aurora and Aurora Police Department actually investigated Robert Wong’s
        use of force, they would have found every single officer lied in their reports about
        Plaintiff’s acts that police officers claimed lead to the unreasonable use of excessive force.
        The City of Aurora and Aurora Police Department’s failure to investigate and discipline
        officers is a pattern of behavior that serves to promote a culture within the Aurora law
        enforcement community (we include judges and prosecutors as part of the law enforcement
        community) supporting, promoting and condoning the unlawful use of force by Aurora
        police officers.
  40.   Plaintiff alleges and believes that officer Robert Wong was not found to have engaged in
        unreasonable and excessive force against Plaintiff by the City of Aurora and the Aurora
        Police Department.
  41.   By failing to meaningfully investigate, find, and discipline officers for obvious
        constitutional violations in the use of force, the City of Aurora and the Aurora Police
        Department have created a culture and practice that allows for Aurora police officers to use
        illegal, excessive, and unreasonable levels of force when seizing citizens. The following is
        a non-exhaustive list of cases where Aurora police officers were not disciplined for obvious
        unlawful excessive force incidents:
        a. Aurora police officers were not disciplined for wrongfully killing Naeschylus Vinzant-
            Carter on March 6, 2015, which led to a $2,600,000 settlement by the City of Aurora.
        b. Aurora police officers were not disciplined for their unconstitutional detention and
            excessive use of force against Darsean Kelley on February 19, 2016. Mr. Kelly was
            paid $110,000 to settle his claims pre-litigation.
        c. Upon information and belief Aurora police officers were not disciplined for choke-
            slamming Vanessa Peoples for what officers falsely claimed was a perceived failure of
            Ms. Peoples to be 100% compliant with commands. Ms. Peoples settled her claims for
            $100,000 pre-litigation.
Case 1:20-cv-01200-CMA-SKC Document 1 Filed 04/29/20 USDC Colorado Page 7 of 12




        d. Upon information and belief Plaintiff believes Aurora police officers were never
            disciplined for the murder of Elijah McClain – a young boy who beaten so badly by
            Aurora police officers he died of injuries despite committing no crime or being
            suspected of criminal activity.
  42.   The City of Aurora and Aurora Police Department’s failure to find wrongdoing and failure
        to discipline officers in this case and the others reflects a custom, policy, or practice of
        ratifying blatantly illegal and improper conduct regarding the use of force. These
        ratifications evidence that such police conduct is carried out pursuant to the regimen of
        training provided by Aurora, and that such conduct is customary within Aurora’s Police
        Department.
  43.   It is the City of Aurora and Aurora Police Department’s responsibility to properly train its
        officers to ensure they perform their duties correctly and to discipline, rather than ratify,
        their improper and illegal conduct. The past failures have led to the unlawful and
        unconstitutional use of force against Plaintiff and will continue to result in future
        unconstitutional and unlawful uses of force against others.
  44.   Due to their past conduct, the City of Aurora and Aurora Police Department has condoned
        the illegal use of force used by officer Wong against Plaintiff. The unlawful use of force
        by officer Wong is a result of the City of Aurora and Aurora Police Department’s failure
        to train and supervise its employees to avoid the use of excessive force against people that
        are completely subdued, compliant, not physically resisting arrest, and do not pose a threat
        to the safety of officers or citizens.
  45.   The City of Aurora and Aurora Police Department knew or had constructive knowledge
        that its employees would engage in an act of excessive force that violates a citizen’s
        constitutional rights.
  46.   The City of Aurora and Aurora Police Department were deliberately indifferent to
        Plaintiff’s constitutional rights because they knew that people in Plaintiff’s position would
        be at a substantial risk of suffering dangerous consequences due to a failure to train,
        supervise, investigate, and discipline its employees.
  47.   The history of policing in Aurora is clear and the position of the City of Aurora and Aurora
        Police Department is clear – the constitution is of no concern and does not apply to Aurora
        police officers.
Case 1:20-cv-01200-CMA-SKC Document 1 Filed 04/29/20 USDC Colorado Page 8 of 12




  48.   The policies, customs, or practices in failing to properly train, supervise, and discipline
        police officers are actual and proximate causes of officer Robert Wong’s violation of
        Plaintiff’s constitutional rights.
  49.   All of the actions of the above named Defendants have deprived Plaintiff of her rights,
        privileges, liberties, and immunities secured by the Constitution of the United States of
        America and caused her damages.


                                      CLAIMS FOR RELIEF
                      CLAIMS UNDER FEDERAL LAW, 42 U.S.C. §1983
  50.   Plaintiff incorporates by reference herein all preceding allegations set forth in this
        Complaint.
  51.   The Fourth Amendment of the U.S. Constitution prohibits unreasonable or excessive use
        of force in connection with searches and seizures. While detaining, restraining, and/or
        arresting a person, the Fourth Amendment protections only allow police officers and
        deputies to use the amount of force that is reasonably necessary under the circumstances


                                   FIRST CLAIM FOR RELIEF
            Violation of the Fourth Amendment of the United States Constitution
         Excessive Force Resulting in Permanent Debilitating & Disfiguring Injury
                     (By Plaintiff Caylaanne Connor against All Defendants)
  52.   Plaintiff incorporates by reference herein all preceding allegations set forth in this
        Complaint.
  53.   A “seizure” for purposes of the Fourth Amendment to the U.S. Constitution occurs when
        an officer intentionally restrains the freedom of a person to simply walk away. Tennessee
        v. Garner, 471 U.S. 1, 7 (1985).
  54.   The law in the 10th Circuit is clearly established: police officers using force on an
        effectively subdued individual that is not actively resisting violates the Fourth Amendment.
        McCoy v. Meyers, 887 F.3d 1034, 1052 (2018).
  55.   Officer Wong’s act of commanding his K-9 Loki to attack a person for about twenty
        seconds who is already apprehended, subdued, compliant, non-resistant, and not at risk of
        fleeing or posing a threat of death or serious bodily injury to an officer or citizen is a
Case 1:20-cv-01200-CMA-SKC Document 1 Filed 04/29/20 USDC Colorado Page 9 of 12




        violation of clearly established law in regard to the use and duration of police K-9s
        attacking citizens on an officer’s order. See: Savannah v. Collins, No. 12-CV-02403-RBJ-
        MJW, 2015 WL 4237592 at 4; Moore v. Summer, No. 12-3204-SAC, 2015 WL 1470290
        at 10 and Vette v. Sanders and Guston, No. 18-cv-01987-KMT, 2020 WL 1166839 at 6, 7.
  56.   Plaintiff was seized the moment officers Timothy Meehan and Daniel Veith had brought
        her to the ground and fully restrained her so that she could not move as if already in
        handcuffs.
  57.   The need for any force ceased to exist the moment Plaintiff was fully subdued as if she was
        in handcuffs by Timothy Mehann and Daniel Veith.
  58.   Plaintiff never failed to follow any officer’s commands nor physically resisted their
        attempts to control her body. Nevertheless, officer Wong, without justification, used
        unreasonably excessive force by having his K-9 Loki attack Plaintiff even though she was
        compliant and already under full control of police officers.
  59.   Prior to being seized, Plaintiff did not pose a threat of physical harm to anybody and no
        reasonable officer could perceive any such threat. Officer Wong’s use of force was
        objectively unreasonable in light of the facts and circumstances at the time of Plaintiff’s
        seizure. Plaintiff was not at risk of fleeing police custody.
  60.   Officer Wong knew that the force used against Plaintiff and its duration would cause severe
        injury because any police officer knows that commanding an attack dog to bite into the leg
        of a person that is not resisting or fleeing custody will lead to serious bodily injury.
  61.   Officer Wong’s engagement of K-9 Loki on a non-resistant and compliant suspect that is
        already under full control of his fellow police officers demonstrates he is improperly
        trained or deliberately chose to ignore his training when he commanded Loki to attack
        Plaintiff. Furthermore, Officer Wong’s actions were committed intentionally, willfully and
        wantonly which demonstrates a deliberate indifference to and reckless disregard for
        Plaintiff’s constitutionally protected rights.
  62.   At the time of her seizure by police Plaintiff had a constitutionally protected right to be
        free from the use of unreasonable and excessive force through the deployment of a K-9
        police dog. Officer Wong and his fellow officers knew or should have known that under
        the circumstances any use of force – especially the deployment of an attack dog – would
        be unlawful.
Case 1:20-cv-01200-CMA-SKC Document 1 Filed 04/29/20 USDC Colorado Page 10 of 12




   63.   The use and duration of Loki’s attack on Plaintiff is objectively unreasonable given the
         totality of the circumstances described in this complaint. Thus, the attack by Loki is
         unconstitutional.
   64.   Any reasonable jury can conclude that the use of K-9 Loki to attack Plaintiff after she was
         already subdued, non-resistant (Dixon v. Richer, 922 F.2d 1456 (10th Cir.1991)), and did
         not pose any threat of escape (Herrera v. Bernalillo Cty. Bd. Of Cty. Comm’rs, 361
         Fed.Appx. 924, 928 (10th Cir.2010)) was unreasonable in both the use and duration of
         Loki’s attack even if the officers claim otherwise.


                                 SECOND CLAIM FOR RELIEF
     (Unconstitutional Customs and Practices; Failure to Supervise & Train Resulting in a
                                Violation of Constitutional Rights.)
                (Plaintiff against City of Aurora and Aurora Police Department)
   65.   Plaintiff incorporates by reference herein all preceding allegations set forth in this
         Complaint.
   66.   The City of Aurora and Aurora Police Department have ultimate decision and policy
         making power in regard to the training and supervision of Aurora police officers.
   67.   Aurora police officers have a long history of using excessive force in an unconstitutional
         manner and never being punished for their infractions.
   68.   By failing to punish officers for clear constitutional violations in regard to excessive force,
         and even justifying these failures publicly despite claims to review their use of force policy,
         the city of Aurora and Aurora police department has created a de-facto policy that has given
         the unconstitutional use of force the power of law.
   69.   The City of Aurora and Aurora Police Department have failed to properly train, supervise,
         and/or discipline its employees generally and Officer Wong specifically regarding the
         proper and/or improper use of physical restraint and constitutional limits on the use of force
         which resulted in the implementation of excessive force on the Plaintiff who was already
         fully controlled and in custody by police officers and did not pose a threat to anybody or a
         risk of fleeing.
   70.   The City of Aurora and Aurora Police Department know there is an obvious need to train
         police officers on the constitutional limits of force when interacting with citizens.
Case 1:20-cv-01200-CMA-SKC Document 1 Filed 04/29/20 USDC Colorado Page 11 of 12




   71.    The City of Aurora and Aurora Police Department know, based on already established law
          in Colorado stated above, that having a police dog attack a person that is non-resistant,
          compliant, fully restrained, and posing no risk of flight is excessive force.
   72.    The City of Aurora and Aurora Police Department know it is clearly unconstitutional for
          K-9 police dogs to attack civilians that have been subdued and pose no threat of fleeing.
   73.    Nevertheless, the citizens of Aurora are constantly subjected to the unconstitutional use of
          force by Aurora police officers because the officers are not properly trained in the
          constitutional use of force.
   74.    The failure to properly train officers despite the long history of excessive force constitutes
          a deliberate indifference for the rights of the citizens of Aurora to be free from excessive
          force because the long history of excessive force shows poorly trained officers will violate
          a citizen’s Fourth Amendment rights.
   75.    All of these failures by the City of Aurora and Aurora Police Department is the moving
          force and proximate cause to Plaintiff’s injuries.


                                         PRAYER FOR RELIEF
          Wherefore, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s favor
   against Defendants and award her all relief as allowed by law and equity including but not limited
   to the following:
          a. Actual economic damages as established at trial;
          b. Compensatory damages, including but not limited to those for past and future pecuniary
              and non-pecuniary losses physical and mental pain, humiliation, fear, anxiety, loss of
              enjoyment of life, loss of liberty, privacy, and sense of security and individual dignity,
              and other non -pecuniary losses;
          c. Punitive damages for all claims as allowed by law in an amount to be determined at
              trial
          d. Declaratory relief and injunctive relief as appropriate;
          e. Appropriate equitable relief;
          f. Pre-judgment and post-judgment interest at the highest lawful rate;
          g. Attorney’s fees and costs; and
          h. Such further relief as justice requires.
Case 1:20-cv-01200-CMA-SKC Document 1 Filed 04/29/20 USDC Colorado Page 12 of 12




         PLAINTIFF DEMANDS TRIAL TO A JURY ON ALL ISSUES SO TRIABLE


         Dated this 29th day of April, 2020.
                                               Respectfully submitted,
                                               BAUMGARTNER LAW, L.L.C.
                                               Original signature on file at Baumgartner Law, L.L.C.

                                                s/ S. Birk Baumgartner
                                               S. Birk Baumgartner, #47829
                                               Baumgartner Law, LLC
                                               300 E. Hampden Ave., Ste. 401
                                               Englewood, CO 80113
                                               Phone: (720) 626-9418
                                               Fax: (720) 634-1018
                                               Íbirk@baumgartnerlaw.com


                                                s/ Matthew J. Greife
                                               Matthew J. Greife, #43487
                                               Baumgartner Law, LLC
                                               300 E. Hampden Ave., Ste. 401
                                               Englewood, CO 80113
                                               Phone: (720) 626-9418
                                               Fax: (720) 634-1018
                                               matt@baumgartnerlaw.com



   Plaintiff’s Address:
   c/o Baumgartner Law, L.L.C.
   300 E. Hampden Ave., Ste. 401
   Englewood, CO 80113
